Title: Invoice from William Duane, 3 February 1802
From: 
To: 


          
            President of the United States
          
          
            
              1802
               
              To Wm. Duane.
              Dr.
            
            
              Jany. 4th.
              To 1 Glass Inkstand
               
                1.
            
            
              Feby 3
              To 1 Bottle Red Ink
               
                 .31
            
            
              “
              To 1 Ream of Printed Letters
               
               22.
            
            
               
              To 2 Wedgwood Inkstands
               
                2.
            
            
               
               
               
              $25.31
            
          
        